VAN ORSDEL, Associate Justice.
The only distinction between this case and No. 3693, Weeks v. United States ex rel. Creary, 277 Fed. 594, ,just decided, is that the Honest and Faithful Board found that appellee’s classification in class B was not due to his neglect, misconduct, or avoidable habits. He was accordingly retired from the service. The same reasons for denial of the writ of mandamus exist here as in the Creary Case..
The judgment is reversed, with costs, and the cause remanded for further proceedings not inconsistent with this opinion.
Reversed and remanded.